The court is of the opinion that the third and fourth conclusions of law not being warranted by the findings of fact as made by the court, it is ordered and adjudged by this court that the judgment of the said circuit court be and the same is reversed, and the petition below dismissed as to the said Arthur M. Haber; and it is further ordered and adjudged that the said Haber recover his costs of the plaintiff below in this court and in the court below, to be taxed.
Judgment reversed and petition dismissed.